DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al [20110022211], further in view of Riefenstein [20130302483].
With respect to claim 1, McIntyre discloses: A method for cooking appliance coordination, comprising: at a remote computing system, determining oven operation instructions for an oven based on a recipe for a foodstuff having a recipe foodstuff class, the oven operation instructions comprising a preheat instruction followed by a cooking instruction [paragraph 0044, with reference to “wired or wireless transmission” in relation to the barcode that has the cooking information]; at the remote computing system, determining auxiliary operation instructions for an auxiliary cooking device based on the recipe [paragraph 0045, with reference to “cooking control means” and “determine cooking process” auxiliary cooking device is understood to be any structure facilitating the cooking process, therefore a fan or heating element would fall into this category]; transmitting the auxiliary operation instructions to the auxiliary cooking device; transmitting the oven operation instructions to the oven [paragraph 0046-0047, with reference to “a record of a unique identifier” which implies cooking data is determined]; operating the auxiliary cooking device according to the auxiliary operation instructions for the auxiliary connected system [paragraph 0047, with reference to “a combination cooking process”] [see also FIG 1, paragraph 0048-0052]; however does not disclose the invention as further claimed.
Riefenstein makes up for these deficiencies by teaching: sampling auxiliary measurements at the auxiliary connected system during auxiliary connected system operation [paragraph 0065-0067]; at the oven, automatically preheating the oven according to the preheat instruction in response to the auxiliary measurements 
With respect to claim 2, McIntyre discloses: A method, comprising: determining oven operation instructions for an oven based on a meal plan [paragraph 0044, with reference to “wired or wireless transmission” in relation to the barcode that has the cooking information]; determining auxiliary operation instructions for an auxiliary connected system based on the meal plan [paragraph 0045, with reference to “cooking control means” and “determine cooking process”auxiliary cooking device is understood to be any structure facilitating the cooking process, therefore a fan or heating element would fall into this category]; transmitting the oven operation instructions and the auxiliary operation instructions to the oven and the auxiliary connected system, respectively [paragraph 0046-0047, with reference to “a record of a unique identifier” which implies cooking data is determined]; operating the auxiliary connected system according to the operation instructions for the auxiliary connected system [paragraph 0047, with reference to “a combination cooking process”] [see also FIG 1, paragraph 0048-0052]; however does not disclose the invention as further claimed.
 Riefenstein makes up for these deficiencies by teaching: sampling auxiliary measurements at the auxiliary connected system during auxiliary connected system operation [paragraph 0065-0067]; and controlling oven operation according to the oven operation instructions in response to the auxiliary measurements satisfying a first set of conditions [see FIG 5, paragraph 0068].
Regarding claims 1 and 2, the modification of McIntyre with the teachings of Riefenstein would involve the adding the sensoring mechanism to the existing cooking apparatus of McIntyre and including the sensoring mechanism to the status data of McIntyre. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of McIntyre with the teahings of Riefenstein because Riefenstein provides a means to track cooking progress and communicate the data to a user in order to optimize the cooking process.
Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schackmuth et al [7973642] is considered pertinent art because if the RFID tags [see at least abstract], showing a similarity to the claimed invention regarding transmitting cooking instructions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
11/4/2021